

Exhibit 10.9
COMPUTER PROGRAMS AND SYSTEMS, INC.
AMENDED AND RESTATED
2014 INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT (Three-Year)


This Performance Share Award Agreement (this “Agreement”) is made and entered
into as of ____________, 20__ (the “Grant Date”) by and between Computer
Programs & Systems, Inc., a Delaware corporation (the “Company”) and
________________ (the “Grantee”).


WHEREAS, the Company has adopted the Amended and Restated 2014 Incentive Plan
(the “Plan”) pursuant to which Performance Share Awards may be granted; and


WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company and its
shareholders to grant the Performance Share Award provided for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1. Grant of Performance Share Award. Pursuant to Section 7.3 of the Plan, the
Company hereby grants to the Grantee a Performance Share Award (this “Award”)
for a target number of ______________ shares of Common Stock of the Company (the
“Target Award”). This Award represents the right to earn up to ______________
percent (___%) of the Target Award, subject to the restrictions, conditions and
other terms set forth in this Agreement. Capitalized terms that are used but not
defined herein have the meanings ascribed to them in the Plan.


2. Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on ____________, 20__ and ending on
____________, 20__.


3. Performance Goal; Earned Shares.


3.1 The number of shares of the Company’s Common Stock earned by the Grantee for
the Performance Period will be determined at the end of the Performance Period
based on the level of achievement of the Performance Goal in accordance with
Exhibit A. Subject to the terms of this Agreement, if the threshold level of the
Performance Goal is not reached for the Performance Period, the Award and the
Grantee’s right to receive any shares of the Company’s Common Stock pursuant to
this Agreement shall automatically expire and be forfeited without payment of
any consideration, effective as of the last day of the Performance Period. All
determinations of whether the Performance Goal has been achieved, the number of
shares of the Company’s Common Stock earned by the Grantee, and all other
matters related to this Section 3 shall be made by the Committee in its sole
discretion.


3.2 Promptly following completion of the Performance Period, and in any event
within two and one-half (2½) months following the end of the Performance Period,
(a) the Committee will review and certify in writing (i) whether, and to what
extent, the Performance Goal for the Performance Period has been achieved, and
(ii) the number of shares of the Company’s Common Stock that the Grantee has
earned and that are to be issued by the Company, rounded to the nearest whole
share (the “Earned Shares”), (b) the Company shall issue or cause to be issued
in the name of the Grantee the number of shares of the Company’s Common Stock
equal to the number of Earned Shares, if any, and (c) the Company shall enter
the Grantee’s name on the books of the Company as a shareholder of record of the
Company with respect to the Earned Shares, if any, as of the date of the
Committee’s written certification (the “Certification Date”). Such written
certification of the Committee shall be final, conclusive and binding on the
Grantee, and on all other persons, to the maximum extent permitted by law.





--------------------------------------------------------------------------------



3.3 Except as provided in Section 4 of this Agreement, if the Grantee’s
Continuous Service terminates for any reason prior to the last day of the
Performance Period, the Award and the Grantee’s right to receive any Earned
Shares pursuant to this Agreement shall automatically expire and be forfeited
without payment of any consideration, effective as of the last day of the
Performance Period.


4. Termination of Continuous Service Due to Death or Disability. Notwithstanding
any provision of this Agreement to the contrary, if the Grantee’s Continuous
Service terminates during the Performance Period as a result of the Grantee’s
death or Disability, the Grantee will be issued a pro rata portion of the Earned
Shares otherwise issuable pursuant to Section 3 hereof, with such pro rata
portion calculated by multiplying the number of Earned Shares that would have
been issued had the Grantee’s Continuous Service not terminated during the
Performance Period by a fraction, the numerator of which equals the number of
days that the Grantee was employed during the Performance Period and the
denominator of which equals the total number of days in the Performance Period.


5. Effect of Change in Control. If there is a Change in Control of the Company
during the Performance Period, then the Award shall be payable at the Target
Award level on the effective date of the Change in Control and shall be paid no
later than five (5) days following such Change in Control.


6. Transferability. The Award and any rights relating thereto may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than in accordance with the terms of the Plan.


7. Rights as Shareholder. Prior to the issuance of any Earned Shares on the
Certification Date, the Grantee shall not have any rights of a shareholder of
the Company with respect to the Award, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents. The
Grantee shall be the record owner of any Earned Shares issued under this
Agreement and shall be entitled to all of the rights of a shareholder of the
Company including, without limitation, the right to vote such Earned Shares and
receive all dividends or other distributions paid with respect to such Earned
Shares.


8. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position or as an
Employee of the Company. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate the Grantee’s
Continuous Service at any time, with or without Cause.


9. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Award shall be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.


10. Tax Liability and Withholding.


10.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
this Agreement or the Plan, the amount of any required withholding taxes in
respect of the Earned Shares and to take all such other action as the Committee
deems necessary to satisfy all obligations for the payment of such withholding
taxes. The Committee may permit the Grantee to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:


(a) tendering a cash payment;






2



--------------------------------------------------------------------------------



(b) authorizing the Company to withhold shares of Common Stock from the Earned
Shares otherwise issuable to the Grantee; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or


(c) delivering to the Company previously owned and unencumbered shares of Common
Stock that have been owned by the Grantee for at least six (6) months.


10.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant of the Award or the issuance of the Earned Shares or the
subsequent sale of any such shares, and (b) does not commit to structure the
Award to reduce or eliminate the Grantee’s liability for Tax-Related Items.


11. Compliance with Law. The issuance and transfer of shares of Common Stock in
connection with the Earned Shares shall be subject to compliance by the Company
and the Grantee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.


12. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.


13. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.


14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.


15. Shares Subject to the Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Earned Shares may be transferred by will or the laws of descent or distribution.


17. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


3



--------------------------------------------------------------------------------



18. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Award does not create any contractual right or other right to receive any
shares of Common Stock of the Company or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Company.


19. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Award, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.


20. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.


21. No Impact on Other Benefits. Except to the extent required by law or the
terms of any qualified plan under the Internal Revenue Code, the value of the
Grantee’s Earned Shares is not part of his or her normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.


22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


23. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the issuance or disposition of any Earned
Shares and that the Grantee has been advised to consult a tax advisor prior to
such issuance or disposition.


[signature page follows]




























4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COMPUTER PROGRAMS AND SYSTEMS, INC.


By:
Name: Matt J. Chambless
Its: Chief Financial Officer






[EMPLOYEE NAME]
























































5



--------------------------------------------------------------------------------



Exhibit A


Performance Period


The Performance Period shall commence on ____________, 20__ and end on
____________, 20__. The Performance Period is comprised of three Measurement
Periods: ____________, 20__ through ____________, 20__ (the “First Measurement
Period”); ____________, 20__ through ____________, 20__ (the “Second Measurement
Period”); and ____________, 20__ through ____________, 20__ (the “Third
Measurement Period”).


Performance Goal


The number of Earned Shares shall be determined by reference to
__________________ in each Measurement Period (the “Performance Goal”) as
modified by the TSR Modifier (as defined below).


The Performance Goal for each Measurement Period will be established according
to the matrix set forth below. The baseline performance level used to calculate
the Performance Goal for the First Measurement Period will be based on
__________________. Following the First Measurement Period, the Performance
Goals for the subsequent Measurement Periods will be based on actual performance
in the immediately prior Measurement Period, as follows:




Performance Level / Payout Percentage


Growth Target Percentages
Goals for First Measurement Period
Goals for Second Measurement Period
Goal for Third Measurement PeriodMaximum
(___% of Target)___%$_____[___% of 20__ actual][___% of 20__ actual]Target
(____% payout)___%$_____[___% of 20__ actual][___% of 20__ actual]Threshold
(___% of Target)___%$_____[___% of 20__ actual][___% of 20__ actual]Actual
Performance



Determining the Number of Earned Shares


Except as otherwise provided in the Plan or the Agreement, and subject to the
application of the TSR Modifier (as defined below), the number of Earned Shares
with respect to the Performance Period shall be based on the average of the
payout percentages achieved in each of the three Measurement Periods, and the
Company will interpolate between the threshold, target and maximum goals for
each Measurement Period. For example, if the Company achieves performance levels
of ___%, ___% and ___% in the respective Measurement Period, the Grantee will
receive ___% of the Target Award.


However, if the payout percentage for a specific Measurement Period does not
reach the threshold level, it will count as 0% toward the average for the
Performance Period. For example, if the Company achieves performance levels of
___%, ___% and ___% in the respective Measurement Periods, the Grantee will
receive ___% of the Target Award (as the ___% level of performance in the _____
Measurement Period is below the threshold level of performance in such period
and therefore results in a 0% payout percentage for such Measurement Period).


TSR Modifier


In order to determine the final number of Earned Shares to be issued to the
Grantee, the Committee will apply a “TSR Modifier.” The “TSR Modifier” is an
adjustment to the number of Earned
6



--------------------------------------------------------------------------------



Shares based on a comparison of the Company’s total shareholder return (“TSR”)
to ________________________ for the Performance Period, as follows:


•If the Company’s TSR is ______________, the number of Earned Shares issued for
the Performance Period will be adjusted upward by ___%.


•If the Company’s TSR is ______________, the number of Earned Shares issued for
the Performance Period will be adjusted downward by ___%.


•If the Company’s TSR is ______________, the number of Earned Shares issued for
the Performance Period will not be adjusted.
7

